DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8, 9, 13, 15, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over QIAN et al PG PUB 2020/0068616 in view of YI et al PG PUB 2018/0035460.
Re Claims 1, 8 and 15, QIAN et al teaches a target BS selects and configures RA configuration corresponding to M beams comprising a RA preamble sequence (a respective preamble index) and RA channel time-frequency resources (a respective time-frequency resource configuration) [0140 also See figure 5];  the UE (a first circuitry, non-transitory CRM) receiving the RA configuration performs sweeping at each RA transmission occasion to determining the optimal RA transmission occasion [0152] wherein the RA configuration includes parameters such as beamforming gain strength [0040 0100] and Table 1 indicates the Beamforming gain ranges (M beams) according to the preamble sequence m and number of RA transmission occasion n [0105-0106].  
QIAN et al fails to explicitly teach “a first beam signal strength threshold” used for determining, by the terminal, to use a first beam when a signal strength is above or equal to the “signal strength threshold” or determining, by the terminal, to use a second beam when a signal strength is below the “signal strength threshold” as claimed.
However, YI et al teaches if the received intensity of the preamble sequence (at least one beam signal strength) is greater than a threshold, RAP is formed in the beam; and if it is less than the threshold, the preamble sequence in the next beam is detected [0047].  
By combining the teachings, the M beans in Table 1 in QIAN et al can compare the beamforming signal strength with a predefined threshold in YI et al to obtain optimal random-access transmission occasion to be used for random access procedure.
In particular, when the beamforming gain range(s) of Table 1 (M beams) is greater than a threshold, that beam is RAP to UE to perform the RA procedure; however, when the beamforming gain range is less than the threshold (L beams), the base station selects another beam (the second beam) in Table 1 wherein the signal strength of the next beam may be greater than or equal to the threshold. 
One skilled in the art would have been motivated to have incorporated a preset threshold for the beam strength to ensure a reliable connectivity.  Therefore, it would have been obvious to one skilled to have combined the teachings.
Re Claims 2, 9, 16, YI et al teaches that the preset threshold is sent via RRC connection setup information (See Claim 8 of YI et al).
Re Claims 6, 13, 19, QIAN et al teaches the preamble sequence (identification information) of each beam is associated with SSB [0140] for performing the measurement of the respective beam.
Claims 4, 5, 11, 12, 17, 18, are rejected under 35 U.S.C. 103 as being unpatentable over QIAN et al PG PUB 2020/0068616 in view of YI et al PG PUB 2018/0035460 as applied to claim 1 above and further in view of PARK et al PG PUB 2018/0338271.
Re Claims 4, 5, 11, 12, QIAN et al in view of YI et al fails to explicitly teach If none of the M beams is found, determining to use a beam with a highest priority for the RA procedure in the target cell.  However, PARK et al teaches a next priority beam among the at least one RA target beam optimal beam is not received from the target BS [0012].  
The non-optimal beam would have been the beam(s) (M beams) below the threshold of YI et al and selecting a next optimal priority beam (a highest priority) is based on the beam level measurement result of the terminal [0067] wherein the next optimal priority beam would have been associated with the optimal beam above the threshold of YI et al.  One skilled in the art would have been motivated to have used the beam (first beam) based on the highest priority (a priority order) whose signal strength is above the beam threshold to ensure a reliable RA procedure with the target BS.  Therefore, it would have been obvious to one skilled to have combined the teachings.
Claims 3, 10 are rejected under 35 U.S.C. 103 as being unpatentable over QIAN et al PG PUB 2020/0068616 in view of YI et al PG PUB 2018/0035460 as applied to Claim 2 above and further in view of KOSKELA et al PG PUB 2019/0387441.
Re Claims 3, 10, QIAN et al in view of YI et al fails to explicitly teach RRC connection reconfiguration message.  However, KOSKELA et al teaches the beam threshold value may be signaled in the RRC reconfiguration message [0128].  One skilled in the art would have been motivated to signaled the beam threshold value via the RRC reconfiguration message to enable a reliable beam selection.  Therefore, it would have been obvious to one skilled to have combined the teachings.
Allowable Subject Matter
Claims 7, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re Claims 7, 14 and 20, prior art fails to teach a priority of a beam that is used to transmit CSI-RS identification information is higher than that of a beam that is used to transmit SSB identification information as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 5712723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHI HO A LEE/           Primary Examiner, Art Unit 2472